DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0268232 A1 to Kim et al. (hereinafter "Kim", included in IDS provided by Applicant) in view of U.S. Patent Application Publication 2019/0310724 A1 to Yeke Yazdandoost et al. (hereinafter "Yeke").
g Claims 1 and 9, Kim teaches an electronic device and a biometric information obtaining method using an electronic device comprising: a display panel including at least one light source (Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157 of Kim; when a preset key is input or a preset touch is detected on the screen area of the display 540 while the electronic device 600 is in the locked or sleep state, the processor 610 or 620 may provide a user interface requesting user authentication through the display 540 and control the biometric sensor 580 to detect input of biometric information); a point detector disposed on one surface of the display panel or inside the display panel; and at least one processor operatively connected with the display panel and the point detector, wherein the at least one processor is configured to: cause the at least one light source to emit light in response to an object outside the display panel (Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157 of Kim; when a preset key is input or a preset touch is detected on the screen area of the display 540 while the electronic device 600 is in the locked or sleep state, the processor 610 or 620 may provide a user interface requesting user authentication through the display 540 and control the biometric sensor 580 to detect input of biometric information
Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity… when a preset key is input or a preset touch is detected on the screen area of the display 540 while the electronic device 600 is in the locked or sleep state, the processor 610 or 620 may provide a user interface requesting user authentication through the display 540 and control the biometric sensor 580 to detect input of biometric information); detect, through the point detector, at least a portion of the emitted light reflected by at least a portion of the object (Figs. 4A-5, 8-9A, 15, 17; Para. 89-100, 115-126, 148-150, 157-162 of Kim; biometric sensor 580 and sealing structures 551 and 552 for securing a mounting space of the biometric sensor 580 may be disposed under the display 540… biometric sensor 580 may be an optical fingerprint sensor that uses light output from the display 540 as its light source… processor 610 or 620 may determine whether the signal obtained from the biometric information matches the biometric information stored in memory, and may perform user authentication based on the determination result. In one embodiment, based on the result of user authentication, the processor 610 or 620 may output a user interface indicating the authentication result on the display 540… when the 2D counterfeit fingerprint 903 is brought into contact with the glass 510 as shown in FIG. 9B, the amount of light incident on the biometric sensor 580 disposed in the second sub-region 820 may be different compared with the case of FIG. 9A where the actual fingerprint 901 is brought into contact with the glass 510). 
Kim does not explicitly disclose obtaining biometric information corresponding to the object based on the detection.
However, Yeke teaches obtaining biometric information corresponding to an object based on detection (Fig. 2D, 7; Para. 95, 132-138 of Yeke; sequentially changing the pixel or pixels used to illuminate the fingerprint of the user—and thus the angle of illumination—the optical imaging array 214 can capture a series of images of the fingerprint of the user 202. Variations between different images can be analyzed to determine three-dimensional characteristics (e.g., depth information) of one or more valleys of the fingerprint of the user 202).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include s obtaining biometric information corresponding to the object based on the detection using the teachings of Yeke in order to modify the method taught by Kim. The motivation to combine these analogous arts would have been to provide an apparatus that can be used to detect one or more biometric characteristics that change over time, such as a heart rate or a respiration rate of a user (Para. 7 of Yeke).

Regarding Claims 2 and 10, the combination of Kim and Yeke teaches that the at least one processor is further configured to set, as a first region, a region where the object contacts the display panel, and cause the at least one light source disposed on the first region to emit the light (Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity… when a preset key is input or a preset touch is detected on the screen area of the display 540 while the electronic device 600 is in the locked or sleep state, the processor 610 or 620 may provide a user interface requesting user authentication through the display 540 and control the biometric sensor 580 to detect input of biometric information).

Regarding Claims 3 and 11, the combination of Kim and Yeke teaches that the at least one processor is further configured to sequentially display a plurality of illumination patterns every first period or second period, the plurality of illumination patterns being patterns for driving the at least one light source (Figs. 4A-6, 8-9A, 17; Para. 89-96, 108, 115-125, 157-158 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity…  processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity, etc. The processor 610 or 620 may be configured to periodically change the first display attribute and the second display attribute
Fig. 2D, 7; Para. 95, 132-138 of Yeke; sequentially changing the pixel or pixels used to illuminate the fingerprint of the user—and thus the angle of illumination—the optical imaging array 214 can capture a series of images of the fingerprint of the user 202. Variations between different images can be analyzed to determine three-dimensional characteristics (e.g., depth information) of one or more valleys of the fingerprint of the user 202).

Regarding Claims 4 and 12, the combination of Kim and Yeke teaches that the at least one processor is further configured to cause the point detector to detect an amount of the reflected light, and obtain the biometric information based on the detected amount of the reflected light (Figs. 4A-6, 8-9A, 17; Para. 89-96, 108, 115-125, 157-158 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity…  processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity, etc. The processor 610 or 620 may be configured to periodically change the first display attribute and the second display attribute
Fig. 2D, 7; Para. 95, 132-138 of Yeke; sequentially changing the pixel or pixels used to illuminate the fingerprint of the user—and thus the angle of illumination—the optical imaging array 214 can capture a series of images of the fingerprint of the user 202. Variations between different images can be analyzed to determine three-dimensional characteristics (e.g., depth information) of one or more valleys of the fingerprint of the user 202).

Regarding Claim 6, the combination of Kim and Yeke teaches that the at least one processor is further configured to: emit the light for a first time using a first light source disposed on a first region of the display panel among the at least one light source; and emit the light for the first time using a second light source disposed on a second region different from the first region (Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157-158 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity…  processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity, etc. The processor 610 or 620 may be configured to periodically change the first display attribute and the second display attribute
Fig. 2D, 7; Para. 95, 132-138 of Yeke; sequentially changing the pixel or pixels used to illuminate the fingerprint of the user—and thus the angle of illumination—the optical imaging array 214 can capture a series of images of the fingerprint of the user 202. Variations between different images can be analyzed to determine three-dimensional characteristics (e.g., depth information) of one or more valleys of the fingerprint of the user 202).

Regarding Claims 7 and 15, the combination of Kim and Yeke teaches that a plurality of point detectors including the point detector are disposed on one surface of the display panel at specified intervals, and wherein the at least one processor is further configured to obtain the biometric information using a point detector among the plurality of point detectors by which the emitted light is detected (Fig. 9A; Para. 91 of Kim; biometric sensor 544 may be implemented as a photodiode (PD) or phototransistor located at the same layer as the pixels)

Regarding Claim 8, the combination of Kim and Yeke teaches a memory storing a registered image of the biometric information and a feature point of the registered image, wherein the at least one processor is further configured to cause a light source disposed in a region adjacent to the feature point, among the at least one light source, to emit the light (Figs. 4A-5, 7 8-9A, 17; Para. 89-96, 115-125, 137, 157 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity… processor 610 or 620 may activate the pixels included in the first sub-region 810 of the display 540 according to the first display attribute, and may deactivate the pixels included in the second sub-region 820 of the display 540 according to the second display attribute… processor 610 or 620 may activate pixels included in the region indicated by indicia 920 according to the first display attribute, and may deactivate pixels included in the region indicated by indicia 910 according to the second display attribute… processor 610 or 620 may determine the second display attribute for the second sub-region 820 of the display 540 and retrieve from memory (e.g. the memory 730) the distribution of high frequency components corresponding to the second display attribute. The processor 610 or 620 may apply 2D-FFT to the signal obtained from the biometric sensor 580 located in the second sub-region 820 to calculate the distribution of high frequency components, and compare the calculated distribution of high frequency components in the 2D-FFT to the distribution retrieved from memory to determine whether they are identical or similar)

Regarding Claim 14, the combination of Kim and Yeke teaches setting a first scanning condition; scanning the object according to the first scanning condition; determining whether or not the scanning result satisfies a specified condition; changing the first scanning condition to a second scanning condition if the determination does not satisfy the specified condition; and performing a matching algorithm for the scanned object if the result satisfies the specified condition (Figs. 4A-5, 8-9A, 17; Para. 89-96, 115-125, 157-158 of Kim; processor 610 or 620 may set the first sub-region 810 to a first display attribute and set the second sub-region 820 to a second display attribute. That is, the processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity…  processor 610 or 620 may control the first sub-region 810 of the display 540 to output light corresponding to the first display attribute, and control the second sub-region 820 of the display 540 to output light corresponding to the second display attribute. The first display attribute and the second display attribute may be different in terms of color, brightness, intensity, etc. The processor 610 or 620 may be configured to periodically change the first display attribute and the second display attribute).

Allowable Subject Matter
Claims 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments presented 12/09/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of amended claim 16 structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

checking whether an event in which a touch of a user is input to a display panel; if the event occurs, setting, as a first region, a position where the touch of the user has occurred on a first surface of the display panel; sequentially displaying a plurality of illumination patterns for driving at least one pixel disposed on the first region according to a first specified period; and measuring an amount of light that is emitted from the display panel by the plurality of illumination patterns and reflected by the first region to a point detector disposed on a second surface opposite to the first surface of the display panel, wherein the first period is changed according to a scanning speed or resolution.

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the electronic device of claim 1, further comprising a memory storing compensation data for compensating for a scattering of the light depending on a position of the light source, wherein the at least one processor is further configured to compensate for a deviation of the light using the compensation data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622